Maeshall, J.
The judgment must be affirmed. On the facts, as original matters, the school order, and the agreement upon which it is based as well, are condemned by secs. 432, 436, Stats. 1898. The former provides that, “No act authorized to be done by the board shall be valid unless voted at its meeting.” The latter provides that all purchases of *376tbe character of the one in question “shall be approved at a regular meeting of the board at which all the members are present.” The competency of the school district officers to ratify an absolutely void act, giving it original validity, by mere silence, is ruled against appellant by the elementary principle that under no circumstances can an official act, not performed in the manner required by law, and expressly prohibited unless so done, be ratified by those guilty of non-feasance or misfeasance in the matter, by any less formal action than should have been originally had. As to whether respondent ratified the purchase of the chart by the mere fact that it was deposited by the plaintiff in its schoolhouse and has remained there and been used by its teachers, without its authorization, is ruled against appellant by Kane v. School Dist. 52 Wis. 502, 9 N. W. 459, and McGillivray v. Joint School Dist. 112 Wis. 354, 88 N. W. 310, to the effect that the mere receipt by school district officers, of property purchased by them as such without authority and the use thereof by district agencies, does not constitute a ratification of the purchase by the electors; that nothing short of some affirmative corporate action by them will accomplish that result, and then only where they had original authority in the matter. There does not appear to be any basis whatever in the findings for an argument in support of appellant’s claim. It is confessed by its counsel, as we understand it, that the school order, and the contract upon which it is based as well, are void, unless made good by ratification, and all circumstances-upon which that could be rightly predicated in any event are expressly negatived in such findings.
By the Court. — The judgment is affirmed.